Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on April 30, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-2, 6-8, and 11 are currently pending and have been examined.  Claims 1-2 and 6 have been amended.  Claims 3-5 and 9-10 have been canceled.  Claim 11 is newly added.
The previous rejection of claims 1-10 under 35 USC 112(b) has been withdrawn.
The previous rejection of claim 10 under 35 USC 112(d) has been withdrawn.
The previous rejection of claim 10 under 35 USC 101 has been withdrawn.
The previous rejection of claims 1-10 under 35 USC 103 has been withdrawn.


Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-10 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
The previous rejection of claim 10 under 35 USC 112(d) has been withdrawn in view of Applicant’s amendments.
The previous rejection of claim 10 under 35 USC 101 has been withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1-10 under 35 USC 103 has been withdrawn in view of Applicant’s amendments.
Applicants’ arguments have been fully considered but they have either been addressed above or they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6-8, and 11:  Claim 1 recites “creation process content about how a work was made.”  It is unclear if “a work” refers to the creative work that is the subject of the “creative work data” that was previously recited.  For purposes of examination, the Examiner is interpreting “creative work data” as being related to a particular “creative work” and “a work” as referring to this same creative work.
Further, claim 1 recites “increasing or decreasing a resolution of the creative work image to a preset resolution, wherein when at least one object included in the creative work image is reduced to a preset size or less, the creative work image is divided into several parts such that the at least one object is in the preset size or larger and output the several parts.”  This limitation is unclear.  First, it is unclear what is meant by the at least one object being reduced to a preset size or less.  How is the size of the object being reduced?  Is the preset size referring to the resolution of the object?  If not, why is the size of the object reduced?  
It is further unclear how the creative work image is divided into several parts.  How is the division made?  It is further unclear what is meant by the at least one object is in the preset size or larger.  Previously, it was recited that the at least one object was reduced to a preset size or less.  Now it appears that the object size is being increased.  If so, how and in response to what and how is the size determined?  
It is further unclear what is meant by “output the several parts.”  Does this mean displaying the “parts” separately from the image, i.e., extracted?  Or does this mean outputting the image with these “several parts” highlighted in some way?  In light of all this uncertainty, the Examiner is assigning little patentable weight to this portion of claim 1 and is interpreting this portion as reciting “increasing or decreasing a resolution of the creative work image to a preset resolution.
Further, claim 1 recites “identifying a creative work image which is not viewed or shared, or has the view rate or sharing rate less than reference values.”  This limitation is unclear. First, is this creative work image stored in the image archive?  If not, from where is it obtained?  Further, is this creative work image necessarily different from the creative work image that was previously registered, converted, etc. in claim 1 or may this creative work image be the same as that creative work image?  For purposes of examination, the Examiner is interpreting the two creative work images as being the same creative work image.  
Further, there is insufficient antecedent basis for “the view rate or sharing rate.”  
Further, claim 1 recites “increasing a number of exposures of the creative images identified as having less than the reference values on the page.”  This limitation is unclear.  First, it is unclear what is meant by “increasing a number of exposures.”  How is this actually implemented in the claim, i.e., does this mean picking a particular creative work image and transmitting it to a user terminal?  
Further, there is insufficient antecedent basis for “the creative work images.”  
Further, it is unclear what is meant by “on the page.”  Does this mean that the view rate/sharing rate is only determined for a particular page?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting, similarly to the original text of now-canceled claim 9, “determining a view rate or a sharing rate of the creative work image uploaded to the page; comparing the shared creative work image with creative work images registered in the image archive and extracting creative work images which are not viewed or shared or have a low view rate or sharing rate relative to the reference values.”  
Further, claim 1 recites “when an event of using the creative work image.”  It is unclear which “creative work image” is being referenced here: is it the one that was registered and converted or is it the one that has a view or sharing rate less than reference values?  As discussed above, the Examiner is interpreting the two creative work images as being the same creative work image.  
Claims 2, 6-8, and 11 inherit the deficiencies of claim 1.
Claim 2:  Claim 2 recites “separating a partial image of the creative work image including the at least one object from the creative work image.”  It is unclear if this is intended to be part of the “the creative work image is divided into several parts” portion of claim 1 or if this is a different separating.  For purposes of examination, the Examiner is interpreting claim 2 as referring to the “the creative work image is divided into several parts” portion of claim 1.
Claim 6:  Claim 6 recites “extracting the at least one object using an edge detection algorithm for extracting the at least one object included in the creative work image along a boundary of the object.”  It is unclear if this is intended to be part of the “the creative work image is divided into several parts” portion of claim 1 or if this is a different step.  For purposes of examination, the Examiner is interpreting claim 6 as referring to the “the creative work image is divided into several parts” portion of claim 1.


Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625